Citation Nr: 1019451	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO. 07-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to an initial compensable rating for 
hypertension.

3. Entitlement to an initial compensable rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1997 through October 
2006. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and November 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran filed a notice of 
disagreement with the April 2007 rating decision. He 
indicated disagreement with "ventricular," which can only 
be presumed to be a disagreement with the noncompensable 
rating for ventricular arrhythmia. The RO included this claim 
on the October 2007 Statement of the Case (SOC), but the 
Veteran did not include it in his December 2007 Substantive 
Appeal. Thus, the appeal was not perfected and the Board does 
not have jurisdiction over the issue. However, the Veteran 
and his representative discussed this issue at the March 2010 
Board hearing. See hearing transcript at page 17. This action 
is should be considered an effort by the Veteran to initiate 
a new claim of entitlement to an increased rating for his 
service-connected ventricular arrhythmia. This matter is 
REFERRED to the RO for appropriate action.

The Board also notes that the Veteran has suggested that he 
has a vision problem and headaches due to his service-
connected hypertension. See Board hearing transcript at page 
11. The issue of entitlement to a vision and headache 
disorder, including as secondary to the service-connected 
hypertension, is also REFERRED to the RO for appropriate 
action.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1. The Veteran's service-connected hypertension is manifested 
by systolic blood pressure readings which are predominantly 
at around 160, as well as the need for continuous medication 
for control.

2. VA examination, outpatient treatment and Board hearing 
testimony establish that the Veteran experiences pain with 
use of his feet, including walking and weight bearing, but 
there is no showing of marked deformity, accentuated pain, 
swelling, or characteristic callosities, to the extent that 
it shows the bilateral foot disability to be  moderately 
severe or severe.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent disability rating, 
but no higher, for the Veteran's service-connected 
hypertension are met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

2. The criteria for an initial rating of 10 percent, but no 
higher, for bilateral pes planus have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking compensable ratings for both his 
service-connected hypertension and his service-connected 
bilateral flat feet. Disability ratings are assigned in 
accordance with the VA's Schedule for Rating Disabilities and 
are intended to represent the average impairment of earning 
capacity resulting from disability. See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009). Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4 (2009).

The Veteran was granted service connection for these 
disabilities in the April 2007 rating decision, and he was 
initially awarded noncompensable ratings, which he has 
effectively appealed. An appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Hypertension

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease]. The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology. Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension). 
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009). These 
criteria are disjunctive. 
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; 
Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

The medical evidence in this case includes January 2007 and 
July 2009 VA/QTC examination reports, and VA outpatient 
treatment records. 

In January 2007, shortly after his discharge from service, 
the Veteran underwent his first VA examination. At that time, 
he reported treatment with hydrochlorothiazide, as well as 
residual occasional headaches. Serial blood pressure was 
noted as 160/95 mm/Hg, 160/90 mm/Hg, and 161/88 mm/Hg. The 
examiner confirmed the diagnosis as essential arterial 
hypertension.

His blood pressure was measured at a primary care visit in 
June 2008 and measured as 156/86 mm/Hg. In July 2008, his 
hypertension medication was changed to Amlodipine Besylate, 
2.5 mg daily, and his readings were 135/89 mm/Hg and 137/89 
mm/Hg. In November 2008, the prescription was doubled to 5 mg 
daily (10 mg tab - take one-half by mouth daily). 

The most recent examination was in July 2009. At that time, 
the Veteran continued to complain of headaches. His readings 
at that time were 195/126 mm/Hg, 202/109 mm/Hg, and 184/101 
mm/Hg. The examiner confirmed the diagnosis of hypertension 
and noted that the Veteran does not have hypertensive heart 
disease. Because of his "remarkably significant high blood 
pressure," the examiner did recommend that he seek treatment 
with his primary care doctor.

Thus, the evidence shows that the Veteran's diastolic 
pressure is predominantly less than 100, except for the most 
recent readings in July 2009. His systolic pressure is 
predominantly around 160, but not predominantly over 200, 
except for the most recent readings. The evidence clearly 
shows that his hypertension requires continuous medication 
for control, and that his medication is recently adjusted to 
maintain control. The Board recognizes that the July 2009 
readings were unusually high and notes the examiner's finding 
that instead of repeat readings, the Veteran needed treatment 
with his physician, presumably for monitored blood pressure 
control. At his March 2010 hearing, the Veteran did confirm 
that he continues with Amlodipine for maintenance of his 
hypertension. See hearing transcript at page 11. Thus, the 
Board finds that the most recent, very high blood pressure 
readings do not represent the current predominant state of 
the Veteran's disability. However, the evidence does 
establish that the Veteran's hypertension is manifested by 
systolic pressure predominantly at 160, and by his need for 
continuous medication for control. A 10 percent rating is 
warranted under Diagnostic Code 7101. The evidence does not 
establish, however, that his diastolic pressure is 
predominantly 110 or more, or that his systolic pressure is 
predominantly 200 or more. Thus, the criteria are not met for 
a 20 percent rating. 

The evidence establishing that a 10 percent rating is 
warranted are essentially from the time of the initial grant 
of service connection. Thus, staged ratings under Fenderson 
are not warranted, since the grant of a 10 percent rating may 
be applied from the date of the initial grant of service 
connection.

Bilateral Pes Planus

The Veteran is presently service connected for bilateral pes 
planus. He is service connected at a noncompensable rate 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which is the 
rating criteria for flatfoot, acquired. A 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet. A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities. A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

Under Diagnostic Code 5282 for hammer toe, a noncompensable 
rating is awarded with hammer toe in single toes, and a 10 
percent rating with all toes, unilateral without claw foot.

Diagnostic Code 5284 provides criteria for rating other foot 
injuries. A moderate foot injury warrants a 10 percent 
disability evaluation. A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation. A note 
to Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that that Diagnostic Codes 5277, 5281, 5282 
and 5283 are not for application in this case because there 
has been no objective finding of weak foot (Diagnostic Code 
5277), claw foot (Diagnostic Code 5278), metatarsalgia 
(Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), 
hallux rigidus (Diagnostic Code 5281), or malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283).

The Board has thoroughly reviewed the medical evidence of 
record. In January 2007, shortly following his discharge from 
service, the Veteran was afforded a VA foot examination. X-
rays of his right and left foot show no radiographic 
abnormality of the bones, joints or soft tissues. The Veteran 
reported chronic pain in his feet, elicited by physical 
activity and alleviated by rest. The examination of the feet 
was normal, with no deformities, no tenderness on palpation, 
and not pain on dorsiflexion of all toes. The VA examiner was 
unable to render any diagnosis related to the feet at that 
time.

In June 2007, the Veteran sought treatment from his primary 
care physician because he had "severe foot pain for the past 
2 weeks." He again reported pain with prolonged movement and 
standing, with alleviation on rest. At that time, the Veteran 
reported using inserts "all the time."

In August 2008, the Veteran again saw his primary care 
physician due to foot pain. At that time, he was also wearing 
"orthoses for his flat feet with arch supports." He denied 
swelling or numbness. The doctor noted that the Veteran had 
no antalgic gait and no assistive devices, but that the 
Veteran's left foot did have minimal swelling, as well as 
tenderness to palpation.

In July 2009, the Veteran was again afforded a VA 
examination. X-rays at that time showed mild loss of the 
plantar arch on both weight bearing and non-weight bearing, 
bilaterally. Mild pes planus was diagnosed in the radiology 
report. The Veteran reported pain, mostly in his left foot. 
Again, he reported the pain to by elicited by physical 
activity, and relived by rest and medication. Examination 
revealed no tenderness, painful motion, weakness, edema, 
heat, redness, instability, atrophy or disturbed circulation 
in either foot. Weight bearing and non weight bearing 
alignment was normal on both feet. Bilateral pes planus was 
noted, but no deformity, pronation or mal-alignment. The VA 
examiner did report the need for shoe inserts, but no need 
for orthopedic shoes, corrective shoes, arch supports, foot 
supports, or build up of the shoes. The examiner also 
conducted a neurological examination, but noted no diagnosis, 
as there was no pathology for which a diagnosis could be 
rendered. The diagnosis of bilateral pes planus was confirmed 
with subjective factors of pain and fatigue, and objective 
factors to include the need for shoe inserts.

At the time of the Veteran's March 2010 Board hearing, he 
also reported swelling, which is alleviated by ice. See 
hearing transcript at page 6. He also reported blistering on 
his arch, as well as calluses on his toes and heel. Id. at 
pages 8-9.

Thus, a review of the record reveals that VA examination, 
outpatient notes, and the Board hearing testimony establish 
that the Veteran experiences pain with use of his feet, 
including walking and weight bearing, as well as a need for 
inserts. Pain on manipulation and use of the feet, bilateral 
or unilateral, warrants a 10 percent rating under Diagnostic 
Code 5276. There is no showing of marked deformity, 
accentuated pain, swelling, or characteristic callosities, or 
evidence showing that the disability can be characterized as 
moderately severe, to warrant a higher rating under either 
Diagnostic Code 5276 or 5284. While the medical evidence does 
suggest there is some mild swelling, there is no indication 
regularly of swelling on use such that the pes planus could 
be characterized as severe. A rating higher than 10 percent 
is simply not warranted by the cumulative evidence of record.

Extraschedular consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1). In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards. In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 
9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1). This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial ratings at issue. In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. Also, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating. Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with regard to entitlement to a compensable 
initial rating for hypertension and bilateral pes planus was 
met.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, post 
service treatment records, and VA examination reports have 
been associated with the claims folder. The Veteran was also 
afforded a Board hearing and the March 2010 transcript is of 
record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to a 10 initial evaluation, but no more, for 
hypertension is granted.

Entitlement to a 10 initial evaluation, but no more, for 
bilateral pes planus is granted.


REMAND

The Veteran claims that he is entitled to service connection 
for posttraumatic stress disorder (PTSD). The Veteran filed 
this claim in August 2009 and it was denied by the RO in a 
November 2009 rating decision. The Veteran submitted a 
statement, received by the Board in March 2010, clearly 
indicating that he "wishes to filed a Notice of Disagreement 
with the RO's November 2009 Decision denying service 
connection for posttraumatic stress disorder (PTSD)." This 
statement is his timely notice of disagreement (NOD) with 
regard to the November 2009 denial of service connection for 
PTSD. The Veteran has not, however, been afforded a Statement 
of the Case (SOC) with regard to the PTSD claim. 

When an NOD is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted. If no preliminary action is required, or when it 
is completed, the RO must prepare an SOC pursuant to 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the NOD is withdrawn by the 
Veteran or his representative. 
38 C.F.R. § 19.26 (2008). Because the RO has not granted 
service connection for PTSD and the Veteran has not withdrawn 
that appeal, an SOC must be issued. 
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of entitlement to service connection for 
PTSD. Advise the Veteran of the need to 
timely file a substantive appeal to 
perfect the appeal. The appropriate time 
to respond must be afforded. If in order, 
the matter should then be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


